DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS cites two US Patent Documents as “US 2019/194641 A1” and “US 2020/164338 A1”, respectively. It is believed the correct document numbers for these references are US 2019/0194641 A1 and US 2020/0164338 A1, as annotated by the Examiner on the IDS. Documents US 2019/0194641 A1 and US 2020/0164338 A1 were considered.
Only the English language abstracts of the Foreign Patent Documents listed on the 7/21/2022 IDS have been considered.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 is written so as to be dependent on claim 3. However, claim 5 refers to multiple features (first container outlet tube, second container outlet tube, third container outlet tube, first inlet branch tube) that are first recited in claim 4 rather than claim 3. Therefore, it is believed that claim 5 should be written so as to be dependent on claim 4 rather than claim 3. For the purpose of examination on the merits, the Examiner will interpret claim 5 as if dependent on claim 4.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fluid delivery unit…configured to continuously provide the flow reactor with at least one kind of reaction fluid according to stages of a conjugation process” in claim 1
“a fluid collection unit…configured to control collection of fluid flowing out of the outlet of the flow reactor according to the stages of the conjugation process” in claim 1
“a sampling detection unit…configured to: collect sample fluid from the fluid flowing out of the outlet of the flow reactor according to preset sampling time; and detect a conjugate in the sample fluid to obtain a detection result indicating whether the conjugate meets a predefined standard” in claim 12
“a recycling unit…to control the fluid flowing out of the outlet of the flow reactor to enter the inlet again so as to conduct a re-conjugation reaction in the flow reactor” in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Policarpo et al. (Flow-Based Enzymatic Ligation by Sortase A) (already of record, cited in the 7/21/2022 IDS) in view of Binder et al. (US Patent 5,352,585).
The 7/21/2022 IDS cited the Policarpo reference and a copy of the reference was provided by Applicant with a receipt date of 7/21/2022. This copy of the reference does not include the Supporting Information supplied by the authors of the reference. The Supporting Information is part of the authors’ publication and is referenced throughout the main body of the reference, and is therefore understood to have been publicly available at the same time as the publication date of the reference, which is 2014 (see also p. 9203 of the main body of the reference which states “Supporting information for this article is available on the WWW under http://dx.doi.org/10.1002/anie.201403582.”). In any case, the Internet Archive cached a webpage that includes both the main body of the reference and the Supporting Information on 1/12/2021, thereby providing evidence that the Supporting Information was publicly available at least as early as 1/12/2021. A copy of the Policarpo reference including the Supporting Information and a screenshot of this cached webpage appended thereto is attached to this Office Action, and the Office Action will include citations to the Supporting Information.
Regarding claim 1, Policarpo et al. discloses a conjugation device (Abstract, p. 9204 col. 1 para. 2-3, S13-S16) comprising:
a flow reactor (called microreactor) having an inlet and an outlet (p. 9204 col. 1 para. 2-3, S13-S16) (Figs. S4-S5, p. S14), the flow reactor being filled with a support (Ni-NTA agarose resin) wherein sortase (a ligase) is immobilized on the support (p. 9204 col. 1 para. 2-3, S15) (Scheme 1, p. 9203);
a pump in fluid communication with the inlet of the flow reactor and configured to continuously provide the flow reactor with at least one kind of reaction fluid according to stages of a conjugation process (Figs. 1-4, pp. 9204-9207; Table 1, p. 9205; p. 9204 col. 1 para. 3-p. 9203 col. 1 para. 1, S5, S15-S16) (wherein the pump meets the limitation of the claimed fluid delivery unit, which is a term that has been interpreted to invoke 112(f) and covers pumps and valves and structural equivalents thereof for performing the claimed function, consistent with Applicant’s specification), the at least one reaction fluid including a first moiety and a second moiety of a conjugate to be produced (p. 9204 col. 1 para. 2-p. 9205 col. 1 para. 1, S15-S16) (Fig. 1); and
at least one collection tube in fluid communication with the outlet of the flow reactor and configured to collect fluid flowing out of the outlet of the flow reactor according to the stages of the conjugation process (S15-S16), wherein
in a period of enabling the at least one kind of reaction fluid to continuously flow through the flow reactor, a conjugation reaction is conducted between the first moiety and the second moiety under catalysis of the ligase to produce the conjugate (Abstract, p. 9204 col. 1 para. 2-p. 9203 col. 1 para. 1, S15-S16), wherein the ligase is a sortase as set forth above.  
Policarpo et al. is silent as a fluid collection unit in fluid communication with the outlet of the at least one flow reactor and configured to control collection of fluid flowing out of the outlet of the at least one flow reactor according to the stages of the conjugation process. This limitation has been interpreted to invoke 112(f) and covers valves and structural equivalents thereof for performing the claimed function, consistent with Applicant’s specification. Policarpo et al. discloses a first tube in fluid communication with the outlet of the flow reactor and configured to collect a first fluid from the flow reactor according to a first stage of the conjugation process and a second tube in fluid communication with the outlet of the flow reactor and configured to collect a second fluid from the flow reactor according to a second stage of the conjugation process (S15-S16); however, neither of these structures perform the function of being configured to control collection of fluid flowing out of the outlet.
Binder et al. discloses a device comprising a flow reactor having an inlet and an outlet and being filled with an enzyme immobilized on a support therein (Abstract, col. 6 line 60-col. 7 line 51) (Fig. 1 of 1). Binder et al. discloses providing a selector valve in fluid communication with the outlet of the flow reactor configured to control collection of fluid flowing out of the outlet of the flow reactor, e.g., to route a product flowing out of the flow reactor to one downstream location or another (col. 6 line 60-col. 10 line 32) (Fig. 1). The operation of the selector valve is controlled by a controller (col. 7 lines 29-36).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Policarpo et al. to comprise a valve in fluid communication with the outlet of the flow reactor and configured to control collection of fluid flowing out of the outlet of the flow reactor, e.g., to control whether a fluid flowing out of the outlet is directed to the first tube or the second tube discussed above, as Binder et al. discloses that it was known in the art to use such a valve in conjunction with a controller to control fluid flow out of an immobilized enzyme reactor, and the skilled artisan would have been motivated to provide an automated mechanism for controlling fluid flow out of the reactor to prevent human error in retrieving products from the reactor. The prior art valve meets the claim limitation of the fluid collection unit. 
Regarding claim 2, Policarpo et al. discloses wherein the at least one kind of reaction fluid comprises a first reaction fluid containing the first moiety and the second reaction fluid containing the second moiety (Fig. 1, p. 9204 col. 1 para. 3-p. 9205 col. 1 para. 1, S15-S16).
	Regarding claim 3, Policarpo et al. discloses wherein the conjugation process sequentially comprises a conjugation reaction, post-reaction (e.g., collection of reactor effluent), and flushing (wash) after post-reaction (Fig. 1, p. 9204 col. 1 para. 3-p. 9205 col. 1 para. 1, S5-S6, S9, S15-S16).
	As to the limitation of the conjugation process comprising equilibrium prior to reaction, this is a recitation of intended use of the claimed device and has been given appropriate patentable weight. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The device disclosed by Policarpo et al. is fully capable of operating in the manner claimed because a user could flow buffer through the reactor to perform equilibration prior to a conjugation reaction. 
	As to the claim limitations of the fluid delivery unit being configured to continuously provide the at least one flow reactor with a buffer solution during the stages of equilibrium prior to reaction, post-reaction and flushing after post-reaction and continuously and simultaneously provide the at least one flow reactor with the first reaction fluid and the second reaction fluid during the stage of conjugation reaction, this is also a recitation of intended use of the claimed device and has been given appropriate patentable weight. Policarpo et al. discloses a pump (fluid delivery unit), as set forth above, and Policarpo et al. explicitly discloses wherein the pump is capable of providing the reactor with a buffer solution, the first reaction fluid, and the second reaction fluid at times selected by a user (p. 9204 col. 1 para. 3-p. 9205 col. 1 para. 1, S15-S16). The pump disclosed by Policarpo et al. meets the claimed subject matter as it is structurally capable of continuously providing the flow reactor with a buffer solution and continuously and simultaneously providing the flow reactor with the first reaction fluid and the second reaction fluid (e.g., both fluids could be mixed by a user and flowed through the pump) at any stage during operation of the device. 
	Regarding claim 8, Policarpo et al. in view of Binder et al. teaches wherein the fluid collection unit comprises a valve configured to control collection of fluid flowing out of the outlet of the flow reactor, e.g., to control whether a fluid flowing out of the outlet is directed to the first tube or the second tube, as set forth above.
	The claim limitation of the fluid collection unit being configured to collect fluid flowing out of the outlet of each flow reactor into a fourth container during the stages of equilibrium prior to reaction, and flushing after post-reaction and collect fluid flowing out of the outlet of each flow reactor into a fifth container during the stages of conjugation reaction and post-reaction is a recitation of intended use of the claimed device and has been given appropriate patentable weight. The fluid collection unit is fully capable of routing fluid out of the outlet into a desired one of two tubes (e.g. a fourth container or a fifth container) would be fully capable of collecting fluid into a desired tube at any stage during operation of the device. 
	Regarding claim 9, it is noted that the claim as currently worded does not positively recite that the device comprises fourth and fifth containers, all recitations to these containers being worded in terms of intended use of the device in claim 9 and parent claim 8. Patentable distinctions between the claimed subject matter and the prior art are limited to structural features which are positively recited by the claim, in this case, that the fluid collection unit comprises a fifth valve and a sixth valve respectively arranged on a fourth container inlet tube and a fifth container inlet tube and used for controlling flow path of fluid in the fourth container inlet tube and the fifth container inlet tube. In any case, Policarpo et al. discloses a first tube (meets the limitation of the claimed “fourth container”) and a second tube (meets the limitation of the claimed “fifth container”), and Policarpo et al. in view of Binder et al. teaches wherein the fluid collection unit comprises a valve configured to control collection of fluid flowing out of the outlet of the flow reactor to the first tube or the second tube, as set forth above. 
	The prior art combination does not expressly teach the fluid collection unit comprising fifth valve and sixth valves, respectively.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). The prior art combination teaches providing a valve to control flow of fluids from the reactor, as discussed above. It would have been obvious to one of ordinary skill in the art to provide each of the first and second tubes disclosed by Policarpo et al. with a respective valve (thereby satisfying the limitation of “a fifth valve” and “a sixth valve”), as such a modification would require mere duplication of the valve already taught by the prior art and would yield the predictable result of allowing flow to be controlled into an individual tube. 
Regarding claim 10, the claim is directed to an intended use of the fifth and sixth valves. The fifth and sixth valves taught by the prior art, as discussed in the rejection of claim 9, above, would be fully capable of operating in the manner claimed, as the valves would be structurally capable of opening and closing at any stage during operation of the device. 
Regarding claim 11, all recitations to the fourth container, fourth container inlet tube, fifth container, fifth container inlet tube, and outlet main tube represent recitations of intended use of the claimed device, as claims 8-9, from which claim 11 ultimately depends, do not positively recite that the conjugation device comprises these structures. Rather, the claims as currently worded positively recite that the device comprises a fluid collection unit comprising a fifth and sixth valve “configured to” interact with such structures. Policarpo et al. in view of Binder et al. teaches every positively recited claim feature, as set forth above, and the prior art fluid collection unit is structurally capable of functioning with disposable/non-disposable parts made of the materials listed in the claim. 
Regarding claim 12, Policarpo et al. discloses wherein the device further comprises a LCMS unit configured to detect a conjugate in a sample fluid collected from the fluid flowing out of the outlet of the reactor to obtain a detection result indicating whether the conjugate meets a predefined standard (p. 9204 col. 1 para. 3-p. 905 col. 1 para. 2, S8, S12, S16) (meets the limitation of the claimed sampling detection unit, a term interpreted to invoke 112(f), as it is a structural equivalent for performing the claimed function).
Policarpo et al. is silent as to the unit being in fluid communication with the outlet and configured to collect sample fluid from the fluid flowing out of the outlet according to a present sampling time.
Binder et al. discloses a device comprising an enzyme immobilized reactor, as discussed above, and further comprising a detector in fluid communication with the outlet of the reactor and configured to analyze products from the reactor (col. 7 lines 1-36, col. 10 lines 14-32) (Fig. 1). Binder et al. further discloses providing a selector valve between the outlet of the reactor and the detector, the valve configured to collect sample fluid from fluid flowing out of the outlet at a desired time under the control of a controller (col. 20 lines 14-55).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the LCMS unit disclosed by Policarpo et al. so as to be in fluid communication with the outlet of the reactor with a controllable valve therebetween, thereby enabling the unit to be configured to collect sample fluid from the fluid flowing out of the outlet according to a present sampling time, based on the teachings of Binder et al., in order to allow for fluid sample analysis at a desired time during operation of the device. 
	Regarding claim 17, Policarpo et al. discloses wherein the flow reactor is for conjugation and comprises the support material loaded into a cylindrical tube (p. 9204 col. 1 para. 2-3, S15) (Scheme 1, Figs. S5, S6) (reads on a conjugation column).
	Regarding claim 18, Policarpo et al. discloses wherein the first moiety comprises one of a recognition motif of ligase acceptor substrate and a recognition motif of ligase donor substrate, and the second moiety comprises the other of the recognition motif of ligase acceptor substrate and the recognition motif of ligase donor substrate (Scheme 1, p. 9203 col. 1 para. 2-p. 9205 col. 1 para. 1). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Policarpo et al. (Flow-Based Enzymatic Ligation by Sortase A) (already of record, cited in the 7/21/2022 IDS) in view of Binder et al. (US Patent 5,352,585), as applied to claim 12, above, and in further view of Muller (US Patent 4,158,609) (already of record).
Regarding claim 15, Policarpo et al. discloses the sampling detection unit configured to obtain a detection result indicating whether the conjugate meets a predefined standard, as set forth above. 
As to the limitation of when the detection result indicates that the conjugate does not reach the predefined standard, the fluid collection unit is to stop collection of the fluid flowing out of the outlet of the flow reactor, this is a recitation of intended use of the device and has been given appropriate patentable weight. Policarpo et al. in view of Binder et al. teaches wherein the fluid collection unit comprises a valve structurally capable of being closed in a controllable manner, as discussed above, and the prior art device is fully capable of operating such that the fluid collection unit stops collection of the fluid flowing out of the outlet of the flow reactor based on a detection result.
Policarpo et al. in view of Binder et al. is silent as to the device further comprising a recycling unit arranged between the inlet and the outlet of the flow reactor, wherein when the detection result indicates that the conjugate does not reach the predefined standard, the recycling unit is to control the fluid flowing out of the outlet of the flow reactor to enter the inlet again so as to conduct a re-conjugation reaction in the flow reactor.
Muller discloses a device comprising a reactor (1) comprising an enzyme therein, wherein in operation, the reactor (1) receives a starting material from a supply line and the starting material reacts with the enzyme within the reactor to produce a converted product which is dispelled through an outlet of the reactor (col. 1 line 40-col. 2 line 66) (Fig. 1, sheet 1 of 2). The device further comprises an analyzer downstream of the reactor and configured to detect whether the enzyme and the starting material have reacted to produce a converted product according to a predefined standard (col. 2 line 15-col. 3 line 26) (Fig. 1). The device further comprises a recycling line (comprising duct 24) and valve (25) that leads from the reactor outlet back to a reactor inlet and is configured to control fluid flowing out of the outlet of the reactor to enter the inlet so as to conduct a further reaction in the reactor, in the event that the analyzer detects that the original reaction did not proceed sufficiently to produce the converted product (col. 2 line 15-col. 3 line 26) (Fig. 2). The valve (25) opens when the analyzer detects that the original reaction did not proceed sufficiently to produce the converted product to allow fluid that has flowed out of the reactor to flow through the recycling line back towards the inlet (col. 2 line 15-col. 3 line 26) (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by Policarpo et al. in view of Binder et al.  to comprise a recycling line connecting the outlet back to the inlet of the flow reactor and a valve on the line to control flow therethrough (meets the claimed recycling unit, which is a term interpreted to invoke 112(f) and covers a recycling tube and valve and structural equivalents thereof for performing the claimed function, consistent with Applicant’s specification), wherein when the detection result indicates that the conjugate does not reach the predefined standard, the recycling unit controls fluid flowing out of the outlet to enter the inlet again so as to conduct a re-conjugation reaction in the flow reactor, based on the teachings of Muller, in order to provide a mechanism for allowing at least one reaction fluid from the reactor to once again react with the ligase contained therein as a second chance to form a conjugation product. 
Regarding claim 16, Policarpo et al. in view of Binder et al. and Muller teaches wherein the recycling unit comprises a valve (reads on a seventh valve) arranged on a recycling line (reads on a recycling tube) connected between the inlet and outlet of the flow reactor, wherein when the detection result indicates that the conjugate does not meet the predefined standard, the valve is opened and fluid flowing out of the outlet through the recycling tube flows through the inlet, as set forth above.
The prior art combination is silent as to the recycling unit comprising a recycling container arranged on the recycling tube such that the fluid flows through the recycling container and then into the inlet as claimed. 
However, Policarpo et al. discloses that the device can comprise various collection tubes for collecting process fluid for analysis (S15-S16).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the recycling unit taught by the prior art combination to comprise a recycling container arranged on the recycling tube such that fluid flowing out of the outlet flows through the recycling tube and the recycling container and then flows into the inlet, as such a modification represents mere duplication of one of the containers already disclosed by Policarpo et al., and would yield the predictable and desirable result of allowing recycled fluid to be collected, e.g., for further analysis. 

Allowable Subject Matter
Claims 4-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 further limits the subject matter of claim 3 by stating that the fluid delivery unit comprises a first delivery pump connected to first and second containers and a second delivery pump connected a third container wherein the pumps are respectively connected to an inlet main tube via a first inlet branch tube and a second inlet branch tube. Policarpo et al. provides the closest prior art, as discussed above. However, Policarpo et al. is silent as to multiple delivery pumps connected to reagent containers and the reactor via branch tubes as claimed, and the prior art as a whole does not furnish a reason that would motivate one of ordinary skill in the art to modify the invention of Policarpo et al. in such a manner. Claim 7 depends on claim 4. 
Claim 5 is understood to be a dependent claim of claim 4, as discussed in the Objections section above. Claim 5 is accordingly also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (including claim 4). Claim 6 depends on claim 5. 
Claim 13 further limits the subject matter of claim 12 by stating that the sampling detection unit comprises a sampling pump, a first switching valve, an elution pump, at least one analytical column and a detector, wherein the sampling pump is connected to the outlet of the at least one flow reactor via a sampling tube, a sample loop is arranged on the first switching valve and the first switching valve is able to switch between a first state and a second state according to the preset sampling time. Policarpo et al. provides the closest prior art, as discussed above. However, Policarpo et al. discloses a single LCMS unit for analyzing sample fluid and is silent as to a sampling pump, a first switching valve, an elution pump, at least one analytical column, a detector, and a sampling loop as claimed, and the prior art as a whole does not furnish a reason that would motivate one of ordinary skill in the art to modify the invention of Policarpo et al. in such a manner. Claim 14 depends on claim 13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799